242 F.3d 995 (11th Cir. 2001)
UNITED STATES of America, Plaintiff-Appellee,v.Bladimir DEVILA, Avery Lightborne, et al., Defendants-Appellants.
No. 98-4374.
United States Court of Appeals,Eleventh Circuit.
Feb. 20, 2001.March 5, 2001

On Appeal from the United States District Court for the Southern District of Florida (No. 96-00534-CR-SM); Stanley Marcus, Judge.


1
Before HILL, COX and MESKILL1,*. Circuit Judges.

BY THE COURT:

2
The Court DISMISSES the appeal as to Appellant Rauldino Rivera upon the suggestion of death filed by his counsel. The Court VACATES the judgment of conviction below as to Appellant Rivera and REMANDS Appellant Rivera's case to the District Court with instructions to dismiss the indictment against him. See U.S. v. Schumann, 861 F.2d 1234 (11th Cir.1988). On its own motion, the Court VACATES its June 27, 2000, opinion as to Appellant Rivera. The appeals of the remaining Appellants shall be unaffected by this order.



NOTES:


*
 The Honorable Thomas J. Meskill, U.S. Circuit Judge for the Second Circuit, sitting by designation.